Case 1:19-cr-00705-JSR Document 47 Filed 10/06/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: PROTECTIVE ORDER
-V.- REGARDING LAW
: ENFORCEMENT PERSONNEL
SHAQUILLE PERKINS, : AND DISCIPLINARY

RECORDS

19 Cr, 705 JSR)

Defendant.

JED S. RAKOFF, District Judge:

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

The Government will make disclosure to the defendant of documents, objects and
information pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
case that will include law enforcement records concerning disciplinary and personnel matters in
connection with law enforcement officers involved in the above-captioned criminal case that are
not authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case, all of which will be referred to herein as “Personnel and Disciplinary
Records.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

I. Personnel and Disciplinary Records shall not be disclosed by the defendant or defense
counsel, including any successor counsel (the “Defense”) other than as set forth herein, and shall
be used by the Defense solely for purposes of defending this action, The Defense shall not post

any Personnel and Disciplinary Records on any Internet site or network site to which persons other

 
Case 1:19-cr-00705-JSR Document 47 Filed 10/06/20 Page 2 of 3

than the parties hereto have access, and shall not disclose any Personnel and Disciplinary Records
to the media or any third party except as set forth below.

2. Personnel and Disciplinary Records may be disclosed by counsel to:

(a) The defendant;

(b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(c) Prospective witnesses for purposes of defending this action.

3. The Government may authorize, in writing, disclosure of Personnel and Disciplinary
Records beyond that otherwise permitted by this Order without further Order of this Court.

4, This Order does not prevent the disclosure of any Personnel and Disciplinary Records
in any hearing or trial held in this action, or to any judge or magistrate judge, for purposes of this
action. All filings should comply with the privacy protection provisions of Federal Rule of
Criminal Procedure 49.1,

5, Except for Personnel and Disciplinary Records that has been made part of the record of
this case, the Defense shall return to the Government or securely destroy or delete all Personnel
and Disciplinary Records within 30 days of the expiration of the period for direct appeal! from any
verdict in the above-captioned case; the period of direct appeal from any order dismissing any of
the charges in the above-captioned case; or the granting of any motion made on behalf of the
Government dismissing any charges in the above-captioned case, whichever date is later.

6. If Personnel and Disciplinary Records is provided to any prospective witnesses, counsel
shall make reasonable efforts to seek the return or destruction of such materials.

7. The Defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the Defense has disclosed Personnel and Disciplinary Records. All

2o0f3

 
Case 1:19-cr-00705-JSR Document 47 Filed 10/06/20 Page 3 of 3

such persons shall be subject to the terms of this Order. Defense counsel shall maintain a record
of what information has been disclosed to which such persons.

Retention of Jurisdiction

8. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

By:___/s/ Kevin Sullivan Date: October 6, 2020
Kevin Sullivan
Assistant United States Attorney

Bburan~r
Date: October 6, 2020

Jennifer Brown, Esq.

Julia Gatto, Esq.

Ariel Werner, Esq.

Federal Defenders of New York
Counsel for Shaquille Perkins

 

 

SO ORDERED:

Dated: New York, New York
October G , 2020

Qipg

THE MONORABLE JED S. RAKOFEF
UNITED STATES DISTRICT JUDGE

3 of 3

 
